[Cite as Davis v. Ruff, 2019-Ohio-3494.]

                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


Alexis M. Davis,                                       :

                  Plaintiff-Appellee,                  :
                                                                                  No. 19AP-8
v.                                                     :                     (C.P.C. No. 15JU-4631)

Nashan L. Ruff,                                        :               (ACCELERATED CALENDAR)

                  Defendant-Appellant.                 :




                                            D E C I S I O N

                                      Rendered on August 29, 2019


                  On brief: Alexis M. Davis, pro se.

                  On brief: Nashan L. Ruff, pro se. Argued: Nashan L. Ruff.


                    APPEAL from the Franklin County Court of Common Pleas,
                        Division of Domestic Relations, Juvenile Branch.

KLATT, P.J.

          {¶ 1} Defendant-appellant, Nashan L. Ruff, appeals a judgment of the Franklin
County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch, that
increased the amount of child support due to plaintiff-appellee, Alexis M. Davis. For the
following reasons, we affirm that judgment.
          {¶ 2} In a judgment dated July 6, 2015, the trial court established a parent-child
relationship between Ruff and his minor child with Davis. The trial court also ordered Ruff
to pay $240.70 every month in child support.1



1    All the payment amounts discussed in this decision include an additional processing charge.
No. 19AP-8                                                                                     2

       {¶ 3} On May 30, 2018, the Franklin County Child Support Enforcement Agency
("FCCSEA") filed an administrative adjustment recommendation with the trial court.
FCCSEA recommended that the trial court modify Ruff's monthly child support obligation
to $472.02 when private health insurance is being provided, or $420.81, plus a $121.33
monthly cash medical support payment, when private health insurance is not being
provided.
       {¶ 4} Ruff requested a court hearing on the revised amount of child support. The
trial court originally scheduled the hearing for September 10, 2018. On the date of the
hearing, the trial court continued the hearing and rescheduled it for November 5, 2018.
       {¶ 5} On September 11, 2018, the Franklin County Clerk of Courts ("clerk")
recorded a change of address for Ruff on the docket. The next day, the clerk sent notice of
the November 5, 2018 hearing to Ruff's old address in Westerville, Ohio, as well as Ruff's
new address in Dublin, Ohio. At FCCSEA's request, the clerk sent both notices by certified
mail. Both notices were returned to the clerk. Because the notice addressed to Ruff's
Dublin address was marked "unclaimed," FCCSEA requested that the clerk serve the notice
on Ruff at that address by ordinary mail. The clerk did so on October 25, 2018. The notice
sent to Ruff by ordinary mail was not returned.
       {¶ 6} Neither Ruff nor Davis appeared at the November 5, 2018 hearing. On
December 6, 2018, the magistrate issued a decision approving and adopting FCCSEA's
recommendation to modify Ruff's child support. The trial court immediately approved and
adopted the magistrate's decision, thus making it the trial court's judgment.
       {¶ 7} Ruff now appeals the December 6, 2018 judgment, but he files no
assignments of error. Courts of appeal determine each appeal "on its merits on the
assignments of error set forth in the briefs under App.R. 16." App.R. 12(A)(1)(b). Thus,
generally, appellate courts rule on assignments of error only, and do not address mere
arguments. Bonn v. Bonn, 10th Dist. No. 12AP-1047, 2013-Ohio-2313, ¶ 9. Nevertheless,
in the interest of justice, we will consider the arguments raised in Ruff's appellate brief.
       {¶ 8} In his brief, Ruff urges us to excuse his absence from the November 5, 2018
hearing, and he asserts that he cannot afford to pay the increased child support amount.
Unfortunately, Ruff bases his arguments on evidence that does not appear in the record.
Appellate review is limited to the record as it existed at the time that the trial court rendered
No. 19AP-8                                                                                   3

the judgment being appealed. Katagum v. Katagum, 10th Dist. No. 15AP-707, 2016-Ohio-
719, ¶ 10. " 'A reviewing court cannot add matter to the record before it, which was not part
of the trial court's proceedings, and then decide the appeal on the basis of the new matter.' "
Morgan v. Eads, 104 Ohio St.3d 142, 2004-Ohio-6110, ¶ 13, quoting State v. Ishmail, 54
Ohio St.2d 402, paragraph one of the syllabus.
       {¶ 9} Because we cannot consider any of the allegations contained in Ruff's brief or
the documents appended to the brief, Ruff's arguments fail. Accordingly, we affirm the
judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations,
Juvenile Branch.
                                                                         Judgment affirmed.

                           DORRIAN and NELSON, JJ., concur.